Citation Nr: 0322058	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-20 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as bronchitis with shortness of breath and pneumonia, 
to include as due to radiation exposure.

2.  Entitlement to service connection for hyperlipidemia, to 
include as due to radiation exposure.

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and 3-vessel 
coronary artery bypass graft with hypertension, to include as 
due to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1954 to November 1957 
and from May 1958 to July 1965.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Board addresses the issue of entitlement to service 
connection for a lung disorder claimed as bronchitis with 
shortness of breath and pneumonia, to include as due to 
radiation exposure, in the Remand section of this decision.


FINDINGS OF FACT

1.  The veteran does not currently have a disorder manifested 
by hyperlipidemia related to his military service.

2.  The veteran's coronary artery disease and hypertension 
are not related to his period of active service.

3.  The veteran's hypertension did not manifest within a year 
of the veteran's discharge from service.  

4.  The evidence of record does not show that any of the 
claimed diseases have been positively associated with 
radiation exposure nor is there medical evidence linking the 
veteran's coronary artery disease and hypertension to 
radiation exposure or establishing that he has a radiogenic 
disease.


CONCLUSIONS OF LAW

1.  Hyperlipidemia was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2002). 

2.  Coronary artery disease, status post myocardial 
infarction and 3-vessel coronary artery bypass graft with 
hypertension were not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2002); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a disorder manifested by 
hyperlipidemia and coronary artery disease with hypertension.  
In a rating decision dated October 1999, the RO denied the 
veteran entitlement to these benefits, and thereafter, the 
veteran appealed the RO's decision.   

I.  Background

The veteran's claim for service connection for the 
disabilities at issue was received at the RO in February 
1999.  The veteran seeks service connection on either a 
direct or presumptive basis for hyperlipidemia and coronary 
artery disease with hypertension.  In written statements 
submitted in support of his appeal, he asserted that these 
disorders developed in service, most likely due to his 
exposure to nuclear and ionizing radiation.  He specifically 
contended that, from 1955 to 1957, while he was attached to 
the 93rd Fighter Interceptor Squadron in Albuquerque, New 
Mexico, he was involved in cleaning off nuclear dust from 
planes that were used in atomic radiation tests and in 
repairing the planes' radar.  He explained that these tests 
were conducted in Nevada as part of an operation called 
REDWING or PLUMBBOB.  Allegedly, as a result of the veteran's 
in-service duties, which exposed him to nuclear radiation 
from silica dust and radar tubes and to ionizing radiation 
from radar antenna, military personnel required the veteran 
to wear a radiation badge.   

Prior to the transfer of this case to the Board, the RO 
undertook certain notification and development action.  The 
RO has provided the veteran with sufficient information as to 
what evidence was necessary to complete his application.  In 
letters dated September 1999 and April 2000, the RO informed 
the veteran that he had to submit medical evidence 
establishing that he currently had a disability that was 
related to an in-service disease or injury.  The RO indicated 
that if the veteran identified all pertinent health care 
providers and dates of treatment, it would help the veteran 
obtain his service medical records and records from VA 
Medical Centers.  The RO advised the veteran to obtain his 
records from private physicians or to sign the enclosed 
release forms so that VA could obtain them.  In a letter 
dated October 1999, the RO requested the veteran to respond 
to the enclosed questionnaire so that the RO could assist the 
veteran in locating records verifying his alleged radiation 
exposure.  

In addition, in rating decisions dated October 1999 and 
September 2001, letters notifying the veteran of those 
decisions, a statement of the case issued in April 2000, and 
a supplemental statement of the case issued in September 
2001, the RO informed the veteran of the reasons for which 
his claims had been denied and of the evidence still needed 
to substantiate his claims, notified him of all regulations 
pertinent to his claims, and provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claims.  

The Board notes further, that it appears that the RO obtained 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service personnel records and VA and private outpatient 
treatment records and hospitalization reports.  Although the 
veteran's representative requested the RO to afford the 
veteran VA examinations for hyperlipidemia, coronary artery 
disease and hypertension, as explained below, the Board finds 
that such examinations are unnecessary in light of the 
evidence of record.  

Based on the foregoing, the Board finds that it may now 
decide the claims on the merits.

II.  Analysis of Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and cardiovascular-renal disease, including hypertension, 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002); 67 
Fed. Reg. 67792-67793 (Nov. 7, 2003).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2002).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The term "radiation-exposed veteran" means, in pertinent 
part, a veteran who participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i) (2002).  The term 
"radiation-risk activity" means, in part, onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A) (2002).  
The term "onsite participation" means, in part, during the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  38 
C.F.R. § 3.309(d)(3)(iv)(A) (2002).  None of the diseases at 
issue in this case are listed as diseases specific to 
radiation-exposed veterans for the purpose of presumptive 
service connection.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and includes certain specified diseases, none of 
which is at issue in this case.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv) (2002).  Further, if a claim is based on a disease 
other than one of those specifically enumerated in the 
regulation, VA shall nonetheless consider the claim under the 
provisions of § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (2002).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that, when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability or to the 
regulatory development procedures applicable to a radiogenic 
disease, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).  In other words, the fact that the veteran may not 
meet the requirements of a presumptive regulation would not 
in and of itself preclude him from establishing service 
connection, since he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation.

In this case, the veteran had active service from May 1954 to 
November 1957 and from May 1958 to July 1965.  During these 
time periods, the veteran did not report and no examiner 
noted a disorder manifested by hyperlipidemia, coronary 
artery disease or hypertension.  In fact, during various 
examinations, examiners noted normal evaluations of the heart 
and all other systems, except feet, scars and neurological.  

During both active service periods, or more specifically, on 
discharge examinations conducted in May 1958 and May 1965, 
the veteran reported that he had worked with radar and had 
had a minimum amount of "radioactive exposure."  His 
service personnel records confirm that he served as a Series 
System Mechanic and a Weapons Control System Mechanic with 
the 93rd Fighter Interceptor Squadron in Albuquerque, New 
Mexico, in 1956 and 1957.  The RO attempted to locate 
evidence of radiation exposure by sending a request for 
pertinent records including a DD Form 1141, Record of 
Exposure to Ionizing Radiation to the National Personnel 
Records Center (NPRC).  The service records that were 
obtained do not contain a DD Form 1141 and NPRC indicated 
that standard source documents were not available. 

A.  Hyperlipidemia

Since the veteran's discharge from active service, blood 
tests have revealed elevated concentrations of some of the 
lipids in the veteran's plasma, including 
hypercholesterolemia, but no examiner has attributed these 
elevated concentrations of lipids to a particular disease.  

A claimant is not entitled to service connection for an 
abnormal plasma finding or a mere symptom.  Rather, to merit 
an award of service connection under 38 U.S.C.A. §§ 1110, 
1131, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case,  there is simply no evidence other than the veteran's 
assertions establishing that he currently has a disability 
manifested by hyperlipidemia.  Unfortunately, these 
assertions, alone, may not be considered a competent 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

In light of the foregoing, the Board finds that service 
connection is not in order for hyperlipidemia.  Based on this 
finding, the Board concludes that a disability manifested by 
hyperlipidemia was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  

B.  Coronary Artery Disease & Hypertension

Following the veteran's discharge, in 1989, the veteran had a 
myocardial infarction.  Since then, he has sought additional 
treatment for complaints associated with his heart, has 
undergone surgery, including a three vessel coronary artery 
bypass graft, and has been diagnosed with, in pertinent part, 
coronary artery disease and hypertension.  However, no 
examiner has related either of these disorders to the 
veteran's period of active service, including his alleged 
radiation exposure, or found that either disorder represents 
a radiogenic disease.  Further, the veteran has not submitted 
competent scientific or medical evidence that he has a 
radiogenic disease.  Accordingly, the RO was not required, 
under 38 C.F.R. § 3.311(a)(1), to request an assessment as to 
the size and nature of the veteran's alleged radiation dose.

Based on the foregoing, the Board finds that the veteran's 
coronary artery disease and hypertension are not related to 
service.  The Board also finds that these disorders may not 
be presumed to be related to service.  First, there is no 
medical evidence of record establishing that they manifested 
at any time prior to 1989, let alone within a year of the 
veteran's discharge.  Second, even assuming for the sake of 
further argument that, in service, the veteran participated 
in a radiation-risk activity, neither of these disorders 
represents a radiogenic disease, and, as noted above, the 
veteran has not presented competent scientific or medical 
evidence to the contrary.  Based on these findings, the Board 
concludes that coronary artery disease and hypertension were 
not incurred in or aggravated by active service and may not 
be presumed to have been so incurred.  

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for 
hyperlipidemia and coronary artery disease, status post 
myocardial infarction and 3-vessel coronary artery bypass 
graft with hypertension, both to include as due to radiation 
exposure.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application. 


ORDER

Service connection for hyperlipidemia, to include as due to 
radiation exposure, is denied.

Service connection for coronary artery disease, status post 
myocardial infarction and 3-vessel coronary artery bypass 
graft with hypertension, to include as due to radiation 
exposure, is denied.


REMAND

The veteran also seeks entitlement to service connection for 
a lung disorder claimed as bronchitis with shortness of 
breath and pneumonia.  Additional development is necessary 
before the Board can decide this claim.  

In this regard, service medical records establish that the 
veteran received in-service treatment for upper respiratory 
infections, bronchitis and pneumonia.  However, since 
discharge, VA has not afforded the veteran a VA examination 
for the purpose of determining whether the veteran currently 
has a lung disorder that is related to the in-service upper 
respiratory infections, bronchitis and pneumonia.  Such an 
examination is necessary for the Board to decide this claim. 

This case is REMANDED for the following development:

1.  VA should request the veteran to 
provide the names and addresses of all 
health care professionals, both VA and 
non-VA, who have treated the veteran for 
a lung disorder since his discharge from 
service in 1965, and the dates of that 
treatment.  VA should furnish the veteran 
with all necessary authorizations for the 
release of any treatment records not 
currently on file.  VA should then 
request and obtain all clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records 
from each identified health care provider 
and associate them with the claims 
folder.  VA should document in the claims 
file if any records are unavailable.

2.  Once any additional records are 
obtained and associated with the claims 
file pursuant to the aforementioned 
instruction, VA should afford the veteran 
a VA examination of his lungs by an 
appropriate specialist.  The purpose of 
this examination is to determine the 
etiology of any lung disorder shown to 
exist.  Prior to the examination, VA 
should furnish the examiner with the 
veteran's claims file, and a copy of this 
Remand, for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should: list all objective 
findings related to the veteran's lung; 
diagnose all lung disorders shown to 
exist; and opine whether it is at least 
as likely as not that each disorder is 
related to the veteran's period of active 
service, including his documented in-
service bronchitis and pneumonia.  The 
examiner should indicate in his report 
that the veteran's claims file was 
reviewed.  The examiner should base his 
opinion, in part, on the contemporaneous 
evidence of record as documented in the 
veteran's service and post-service 
medical records, and provide detailed 
rationale, with specific references to 
the record, for his opinion.  

3.  Once the foregoing development is 
completed, VA should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If VA denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you. 

 


